— In a matrimonial action in which the defendant wife was granted a judgment of divorce, she appeals from an order of the Supreme Court, Dutchess County, dated November 14, 1977, which denied her motion to, inter alia, increase the monthly support being paid by the plaintiff for the parties’ two children. Order reversed, without costs or disbursements, and action remitted to Special Term for a hearing and a new determination in accordance herewith. Upon the disputed facts in this case, the questions involved should not have been decided without a hearing. A hearing is required to afford adequate opportunity for examination and cross-examination of witnesses and for evaluation of the documents produced. Damiani, J. P., Titone, Suozzi and Shapiro, JJ., concur.